ITEMID: 001-82217
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF MORGUNENKO v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13
JUDGES: Peer Lorenzen
TEXT: 4. The applicant was born in 1937 and lives in Kryvyy Rig. He was an employee of the “Kryvbaszalizrudkom” OJSC (“the Company”; ВАТ “Кривбасзалізрудком”). The “Ukrrudprom” State Company (ДВАТ «Укррудпром») owned 100% of the Company's share capital.
5. In March 2000 the applicant instituted civil proceedings in the Dzerzhynsky District Court of Kryvyy Rig (Дзержинський районний суд м. Кривий Ріг), seeking his reinstatement as an overman (гірничий майстер) and compensatory redress for allegedly unlawful dismissal.
6. On 2 November 2001 the court ordered the applicant's reinstatement and partly allowed his claims for compensation, having awarded him 12,231.37 hryvnyas (UAH). The Company appealed, but reinstated the applicant.
7. On 4 June 2002 the Dnipropetrovsk Regional Court of Appeal upheld the applicant's reinstatement, however, recalculated the compensation and awarded him UAH 7,038.38. The judgment was not appealed against in cassation within the statutory time-limit and became final.
8. On 30 July 2002 the Zhovtnevy District Bailiffs' Service (Відділ Державної виконавчої служби Жовтневого району м. Кривий Ріг) instituted the enforcement proceedings.
9. On 30 August 2002 the enforcement proceedings were stayed on account of the pending bankruptcy proceedings against the Company.
10. On 26 April 2004 the enforcement proceedings were resumed, as the bankruptcy proceedings had been discontinued.
11. In May 2004 the judgment given in the applicant's favour was enforced.
12. A description of the relevant domestic law can be found in Sokur v. Ukraine (no. 29439/02, § 17-22, 26 April 2005).
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
